Citation Nr: 1337978	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for coronary artery disease, status post artery bypass graft.

2. Entitlement to an extension (beyond January 31, 2008) of a temporary total convalescence rating for coronary artery disease, status post artery bypass graft.  

3. Entitlement to a rating in excess of 60 percent for a suboccipital craniotomy with resection of recurrent tumor, headaches, dizziness, fatigue, nystagmus, and coordination loss.

4. Entitlement to an extension (beyond January 31, 2007) of a temporary total convalescence rating for a suboccipital craniotomy with resection of recurrent tumor, headaches, dizziness, fatigue, nystagmus, and coordination loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to November 1989 and from December 1989 to November 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Philadelphia, Pennsylvania VA Regional Office (RO) that granted an increased rating of 100 percent for the Veteran's coronary artery disease, from November 7, 2007, through January 31, 2008, and a 30 percent rating for that disability from February 1, 2008; and denied an increased rating for the Veteran's suboccipital craniotomy with residuals, to include an extension (beyond January 31, 2007) of a temporary total convalescence rating for that disability.  The 100 percent rating assigned for the Veteran's coronary artery disease from November 7, 2007, through January 31, 2008, represents a temporary total convalescent rating following the implantation of a pacemaker.  That rating is not in dispute, and not at issue herein.

In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the appellant's claims file.

The matter of the rating assigned for the Veteran's suboccipital craniotomy with residuals, to include a request for an extension (beyond January 31, 2007) of a temporary total convalescence rating for that disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's coronary artery disease, status post artery bypass graft, has been manifested by evidence of cardiac hypertrophy or dilation on electrocardiogram; there have been no episodes of congestive heart failure in the relevant time frame, nor has the disability been manifested by workload capacity of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2. The implantation of a pacemaker device on November 7, 2007, is not shown to have required convalescence beyond January 31, 2008.  


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for coronary artery disease, status post artery bypass graft, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4., 4.7, 4.100, 4.104, Diagnostic Codes (DCs) 7005-7017 (2013).

2. Extension beyond January 31, 2008, of a temporary total convalescence rating following the implantation of a pacemaker device on November 7, 2007, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  January 2008, January 2010, and April 2012 VCAA letters sent to the Veteran provided him with compliant notice.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the report of an April 2012 Disability Benefits Questionnaire (DBQ); VA treatment records; the Veteran's lay statements; and the transcript of the May 2013 Travel Board hearing before the undersigned.  The Veteran and his representative have not identified any outstanding relevant evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2013 hearing the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Merits Determination

1. Coronary artery disease, status post artery bypass graft.

The April 2008 rating decision (currently on appeal) granted a temporary total convalescence rating for the Veteran's coronary artery disease, from November 7, 2007, to February 1, 2008, and assigned a 30 percent rating for that disability from that date.  These issues were not decided as a result of any specific claim filed by the Veteran for his coronary artery disease, but rather, they were inferred sua sponte by the RO after it obtained VA treatment records showing that on November 7, 2007, the Veteran received a pacemaker.  The RO then assigned a 100 percent rating for the two months following his hospitalization for the implantation of that device, and a 30 percent rating thereafter.  The temporary total convalescent rating assigned for the period November 7, 2007, through January 31, 2008, is not in dispute and not at issue herein.  Accordingly, the focus of this decision will be on whether at any time during the appeal period from February 1, 2008, the Veteran's coronary artery disease warranted a rating in excess of 30 percent.

a. Basic disability rating law.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

b. Rating criteria for coronary artery disease.

The Veteran's coronary artery disease, status post artery bypass graft, has been rated 30 percent disabling pursuant to 38 C.F.R. § 4.104, DCs 7005-7017.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Both DCs 7005 and 7017 provide for a 30 percent rating when there is documented coronary artery disease and/or residuals of coronary bypass surgery resulting in workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The next higher rating, 60 percent, is warranted where there is documented coronary artery disease and/or residuals of coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DCs 7005-7017.

A 100 percent rating is warranted where there is documented coronary artery disease and/or residuals of coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DCs 7005-7017.

c. Application of criteria in this case.

After reviewing the relevant evidence of record, the Board finds that as findings have been consistent throughout the appeal period, a rating in excess of 30 percent is not warranted from February 1, 2008, and that staged ratings are not indicated.  In this regard, the Board notes that after the November 2007 implantation of a pacemaker device, the Veteran was seen at his local VA medical center (VAMC) for follow-up treatment in January 2008.  He denied any complaints during this visit, including chest pain or shortness of breath, and reported that his dizziness and syncopal episodes had resolved after the pacemaker implantation.  On physical examination, the physician could find no signs suggestive of mitral valve prolapse or mitral regurgitation, and the Veteran was assessed as being status post pacemaker implantation for sinus bradycardia, syncope, and dizziness, with no recurrent symptomatology after pacemaker placement.  The physician further noted that the Veteran's pacemaker was functioning well and that his last ejection fraction documented by an echocardiogram study completed in November 2007, was 55 percent.  It was recommended that the Veteran exercise and lose about 15 pounds.  

May 2008 to December 2008 VA treatment records are silent for any particular concerns related to the Veteran's cardiac condition.  His pacemaker device was evaluated by the Medtronic Company representative in December 2008; no changes were made.

February 2009 to January 2010 VA treatment records show that in February 2009, the Veteran was admitted to the VAMC for one night following complaints of chest pain.  During this hospitalization, he was evaluated by the cardiology unit.  This included an exercise thallium stress test on February 13, 2009, which showed that he was able to achieve 11.4 METs.  The stress test impression was that the Veteran was mildly positive for ischemia; there were no symptoms or arrhythmias; his exercise tolerance was fair; and his blood pressure response and heart rate responses were appropriate.

On February 27, 2009, the Veteran was seen by his primary care physician for follow-up after his hospitalization for chest pain.  The Veteran reported feeling fine with no fresh complaints or chest pain.  In May 2009, the Veteran was seen by his cardiologist, who noted that no abnormal findings had been found during the Veteran's February 2009 hospitalization.  This included a review of the Veteran's stress thallium test results, which he reported as showing no myocardial ischemia with an ejection fraction of 54 percent.  The Veteran reported that he was doing well after the February 2009 hospitalization.  He denied any more angina symptoms, including palpitations, dizziness, syncope, or dyspnea, and stated that he was "very active" and able to walk 2-3 miles a day without any problems.  Similar findings were reported in June 2009, at which time the Veteran's coronary artery disease noted as being stable, and in September 2009.  In January 2010, the Veteran underwent another echocardiogram study; it revealed an ejection fraction of 60 percent. 

January 2010 to July 2012 VA treatment records show that in February 2010, the Veteran was evaluated by his cardiologist.  He reported doing well without any chest pain, palpitations, or dyspnea.  He also reported that he had been active and was able to do physical activities without any problems.  An EKG revealed normal sinus rhythm without any new changes.  A myoview scan (stress test) showed no myocardial ischemia with an ejection fraction of 54 percent.  The Veteran continued to seek regular follow-up care from both his primary care physician and cardiologist with findings similar to those reported above.  In March 2012, the Veteran's coronary artery disease was assessed as being stable.  During this visit, it was noted that the Veteran's last stress test had been completed in February 2010; it was negative with an ejection fraction of 54 percent.

In an April 2012 DBQ, a VA examiner determined that the Veteran suffered from ischemic heart disease with the following diagnoses: postsurgical aortocoronary bypass status (diagnosed in 2002), coronary artery disease (diagnosed in 2002), postsurgical status of cardiac pacemaker in situ (diagnosed in 2007), angina pectoris (diagnosed in 2002), left ventricular hypertrophy (diagnosed in 2007), old myocardial infarction (diagnosed in 2002), and bradycardia (diagnosed in 2002).  These conditions required him to take continuous medication.  Congestive heart failure was not diagnosed.

On review of the Veteran's claims file, to include his past treatment records, the examiner noted that a 2009 diagnostic exercise test revealed that the Veteran was capable of performing 11.4 METs.  A 2010 EKG revealed evidence of cardiac hypertrophy or dilation.  And a 2009 echocardiogram study revealed a left ventricular ejection fraction of 60 percent.  

The examiner opined that the Veteran's ischemic heart disease prevented him from performing strenuous activities.  The examiner further noted that the Veteran had indicated that the cardiac testing utilized for this examination was representative of his current cardiovascular status; therefore, repeat testing was not indicated.  

Given the above findings, the Board does not find that the Veteran's coronary artery disease, status post artery bypass graft, is manifested by more than one episode of acute congestive heart failure in the past year; workload less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, as noted by the April 2012 DBQ, the Veteran's disability is manifested by cardiac hypertrophy or dilation, as was shown by a 2009 EKG.  This determination is supported by the Veteran's numerous VA treatment records which show that subsequent to the implantation of his pacemaker device in November 2007, and apart from the one incident wherein the Veteran was hospitalized for one night due to chest pain in February 2009, his coronary artery disease has been stable and without complaints.  Notably, even at the time of the February 2009 hospitalization, diagnostic testing performed in conjunction with that incident revealed no abnormalities with the Veteran's heart.  Hence, the Veteran's overall disability picture most nearly approximates the criteria for his current 30 percent rating, and a higher rating is not warranted. 

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected coronary artery disease, status post artery bypass graft, is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was explained above, the Veteran's coronary artery disease is manifested by cardiac hypertrophy or dilation, which is directly contemplated by the 30 percent scheduler rating currently assigned.  His VA treatment records are also silent for any specific complaints associated with his coronary artery disease subsequent to the pacemaker implantation, and thus it cannot be said that the Veteran suffers from any additional symptoms that are related to his coronary artery disease but not contemplated by the schedular criteria.  Thus, the Board finds that the schedular evaluation is not inadequate.  Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  

Finally, the Veteran testified at the May 2013 Travel Board hearing that he is currently employed by the Social Security Administration.  This does not appear to be marginal employment and the Veteran denied at the hearing that any special accommodations were made to enable him to hold this position.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.

2. Entitlement to extension (beyond January 31, 2008) of a temporary total convalescence rating for coronary artery disease, status post artery bypass graft.

An April 2008 rating decision assigned the Veteran a temporary total rating for his coronary artery disability based on surgical or other treatment necessitating convalescence, effective from November 7, 2007, to February 1, 2008.  The Veteran has expressed disagreement with the length of the temporary total rating and seeks an extension. 

a. Law.

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, 3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

Extensions of temporary convalescent ratings, for up to three months beyond the initial three months are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. § 4.30(b).

b. Application.

As outlined above, in November 2007, the Veteran presented initially to the emergency room with complaints of dizziness.  His medication (Metoprolol) was reduced and he was discharged home.  The next day, on November 5, 2007, the Veteran presented to the emergency room again with complaints of dizziness and syncope.  He was admitted and a pacemaker was inserted two days later, on November 7, 2007.  He was discharged on November 8, 2007.  Discharge instructions from that date describe the Veteran as being hemodynamically stable and asymptomatic.  He was instructed to follow-up with the cardiology clinic and his primary care physician; there was no indication as to whether the Veteran was incapable of working due to the pacemaker implantation.  

On November 16, 2007, the Veteran sought follow-up treatment from his primary care physician.  His left shoulder was without tenderness, but the skin under the left infraclavicular region where the pacemaker was implanted showed signs of mild irritation.  There was no tenderness, discharge, or other signs of abscess, and the wound was determined to be otherwise healthy.  The physician assessed the Veteran as "doing fine."  Thereafter the Veteran missed several appointments until he was seen again in January 2008, by his cardiologist.  As was previously discussed above, on this date, the Veteran denied having any recurrent symptoms after the implantation of his pacemaker, and the physician recommended that he exercise.  The evidence following this date is also characterized by progressive improvement.  At the May 2013 Travel Board hearing, the Veteran testified that while he could not recall how long he was out of work exactly after the pacemaker implantation, he believed it was three months, with follow-up visits to his cardiologist twice a year.

Based upon the foregoing, the Board finds that all evidence in the record regarding the Veteran's convalescence following the November 2007 surgery is to the effect that after January 31, 2008, convalescence was no longer needed.  The record does not show that after January 2008 there were any severe postoperative residuals such as incompletely healed surgical wounds, immobilization of one major joint or more, immobilization equivalent to a body cast, or that the Veteran was confined to his house for needed continued use of a wheelchair or crutches (with regular weight bearing prohibited).  Although the Veteran stated in his April 2009 notice of disagreement that he was advised by one of his physicians that he should not return to work until July 2008, he has not identified that physician for the development of additional evidence nor has he provided a statement from that physician.  Significantly, the treatment records that are available do not indicate that the Veteran needed to be absent from work past January 31, 2008, and the Veteran himself also testified at the May 2013 Travel Board hearing that he was out of work for only three months after the pacemaker implantation.  Even assuming the Veteran was advised at one point that he needed to be out of work until July 2008 by a physician other than the ones that have been identified and provided records, it would not materially alter the picture presented by the remaining evidence.  There is no dispute that he did return to work after just three months.  Thus, the Board finds that any attempts to obtain a statement from another physician be in a fruitless fishing expedition.  Here, the clinical findings outweigh the Veteran's lay assertions regarding the severity of his postoperative residuals and an extension (beyond January 31, 2008) of the temporary total convalescence rating is not warranted.


ORDER

A rating in excess of 30 percent for coronary artery disease, status post artery bypass graft, is denied.

The appeal seeking an extension of a temporary total convalescence rating beyond January 31, 2008, is denied.

REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, and 20.202.  

Here, an April 2008 rating decision granted an increased rating of 100 percent for the Veteran's coronary artery disease, from November 7, 2007, to February 1, 2008, and a 30 percent rating for that disability from February 1, 2008; and denied a rating in excess of 60 percent for a suboccipital craniotomy with resection of recurrent tumor, headaches, dizziness, fatigue, nystagmus, and coordination loss, to include an extension (beyond January 31, 2007) of a temporary total convalescence rating for that disability.  

In April 2009, the Veteran submitted a "Notice of Disagreement," in which he disagreed with the terminal date of his temporary total convalescence rating, and stated that his physician had told him (and his employer) that he could not return to work until July 2, 2008.  The Veteran did not specify which disability he was referring to (i.e., either the coronary artery disease or the suboccipital craniotomy with residuals), and as a result, the RO interpreted the April 2009 statement to be an NOD as to the matters of the rating assigned for the Veteran's coronary artery disease and the effective dates assigned for the temporary total convalescence rating for that disability.  An SOC was issued in July 2009 addressing those issues, and the Veteran responded in October 2009 with a VA Form 9, substantive appeal.  The arguments made by the Veteran in his October 2009 VA Form 9, however, address only the suboccipital craniotomy with residuals.  

In an April 2012 VCAA notice letter, the RO advised the Veteran that he had not filed a timely NOD as to the matter of the rating assigned for his suboccipital craniotomy with residuals, to include an extension of the temporary total convalescence rating for that disability, and thus those issues were no longer on appeal.  Later that month, the Veteran contacted the RO by telephone to inquire after the status of his appeal.  He explained that he had never filed a claim for his heart and was appealing the decision granting a temporary total convalescence rating for the suboccipital craniotomy with residuals, as the temporary total convalescence rating had been assigned for only three months when he was out of work for six.  No response from the RO followed this April 2012 report of contact.

At the May 2013 Travel Board hearing, the Veteran's representative raised again the issue of the Veteran's suboccipital craniotomy with residuals and explained that the Veteran had intended, through his April 2009 NOD, to file a NOD with the April 2008 decision regarding that disability.  The representative further noted that because the NOD was not specific to any disability, under 38 C.F.R. § 19.26, the RO should have sought clarification from the Veteran as to which denied claim he was expressing dissatisfaction.  

The Board finds that given that the April 2008 rating decision (currently on appeal) was issued as a result of the Veteran's informal claim seeking an increased rating for his suboccipital craniotomy with residuals, as well as an extension of the temporary total convalescence rating for that disability (see January 2008 informal claim); and given his continued arguments addressing those issues throughout the appeal period for his coronary artery disease (see October 2009 VA Form 9 and April 2012 report of contact), the Board agrees that the Veteran's April 2009 NOD, while unclear, was intended to include his suboccipital craniotomy with residuals.  Accordingly, the Board finds that a timely NOD was received as to issues of entitlement to a rating in excess of 60 percent for a suboccipital craniotomy with resection of recurrent tumor, headaches, dizziness, fatigue, nystagmus, and coordination loss; and entitlement to an extension (beyond January 31, 2007) of a temporary total convalescence rating for that disability.  

The RO has not issued an SOC addressing the matters of the rating assigned for the Veteran's residuals of a craniotomy, or the request for an extension of a temporary total convalescence rating beyond January 31, 2007, for that disability.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is advised that his claims of entitlement to a rating in excess of 60 percent for suboccipital craniotomy with residuals; and entitlement to an extension (beyond January 31, 2007) of a temporary total convalescence rating for that disability, are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

Review the file and issue an appropriate SOC that addresses the Veteran's claims for an increased rating for his suboccipital craniotomy with residuals, and a request for an extension (beyond January 31, 2007) of a temporary total convalescence rating for that disability.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in either matter, he must submit a timely substantive appeal. If he timely perfects an appeal in either matter, it/they should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


